DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.
Claims 1-14 are rejected below.

Drawings
The drawings are objected to because Fig. 4A is used as a label, however the specification uses term Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aultman (U.S. PG Pub. 2016/0116181).


Aultman teaches the following:
1. An air quality management device, comprising: a) at least one sensor (element 111); b) at least one air quality control means(Fig. 4 step 410); c) at least one air blowing unit[0047]; d) a communication module; and e) a controller that is configured to receive measured/detected parameters from said at least one sensor (fig. 4 step 402), to process said receive measured/detected parameters and accordingly to control said blower (fig. 4 steps 406-412) and said air quality control means and to communicate with one or more external units via said communication module (fig. 4 step 405).  Aultman teaches an IAQ control hub that monitors sensors.  Based on this monitoring it can be determined that an air quality is within an acceptable range.  If not an adjustment can be made by the HVAC system to move the IAQ back into the acceptable range[0062-0072].

2. The device of claim 1, wherein the at least one air blowing unit is configured to stream fresh or outdoor air[0022].  

3. The device of claim 1, wherein the air quality control means are selected from the group consisting of: a dust filter, a charcoal filter, HEPA filter, an ionizer, a UV lamp, or any combination thereof[0041, 0046].  


5. The device of claim 1, wherein at least one of the air quality control means is installed within the path of an airstream blown by the at least one air blowing unit or externally to said device[0057].  

6. The device of claim 1, wherein the sensors are selected from the group consisting of: fire/smoke sensors, CO sensors, CO2 sensors, Volatile Organic Compounds (VOC) sensors, LPG sensor, Radon sensors, dust sensors, Nitrogen Oxide (NOx) sensors, thermometers, barometers, or any combination thereof[0017].  

7. The device of claim 5, wherein the sensors are installed within the device, on an exterior enclosure of the device, or in an indoor or outdoor remote location[0017].  

8. The device of claim 1, wherein the controller compares real time sensors and operational parameters with expected parameters to produce a maintenance warning or an alert [0017, 0041].  

9. The device of claim 1, wherein operational and measured/detected parameters are analyzed by applying an air quality algorithm to identify trends and developing unwanted situations, and the most efficient response, based on historical stored data, followed with perpetual update of the preset pre- programmed scenarios[0036].  

10. The device of claim 1, wherein the communication module is used for communicating with remote stations to allow remote monitoring, remote control and alerting[0036].  

11. An air quality management system, comprising:a) at least one air quality management device adapted to receive data from one or more sensors (fig. 4 IAQ control hub), to process said received data and accordingly to perform one or more air quality related tasks (step 406-410); and b) a remote station configured to communicate with said at least one air quality management device (step 405 and remote server), wherein each air quality management device uploads the received data to said remote station (step 405), to analyze the received data and to update pre-programmed scenarios and real time/predictive maintenance notifications to each air quality management device[0036].  

12. The system according to claim 11, in which the at least one air quality management device comprises at least one air quality control means and at least one air blowing unit[0047].  


14. A method for controlling air quality, comprising: a) receiving data from one or more sensors related to at least one air quality management device (step 404 for fig. 4); b) processing said received data and accordingly performing one or more air quality related tasks (steps 406-410); and c) analyzing the received data and updating pre-programmed scenarios and real time/predictive maintenance notifications to the at least one air quality management device[0017, 0047].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aultman (U.S. PG Pub. 2016/0116181) in view of Kang (U.S. PG Pub. 2006/0032260).

Aultman teaches most of the claimed invention, but fails to explicitly teach all of the limitations of claim 4.  However, this is an obvious variation as taught by Kang as follows:

As to claim 4, Kang teaches wherein the air quality control means comprises at least one filtration arrangement that combines a HEPA filter, an active carbon based filter and a fabric-based bio filter which contains copper [0031].  


It would have been obvious to one having ordinary skill in the art  prior to the effective filing date to modify Aultman with Kang since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the air cleaning device of Aultman (element 208) including the filters of Kang.  Furthermore, Applicant admits that some of these types of filter are known in the art (Page 5 of the specification).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aultman (U.S. PG Pub. 2016/0116181) in view of Arensmeier (U.S. PG Pub. 2017/0167744).

Aultman teaches most of the claimed invention including, in which the received data from the at least one air quality management device further comprises operational data received from the at least one air quality control means [ 0041], but fails to explicitly teach all of the limitations of claim 13.  However, this is an obvious variation as taught by Arensmeier as follows:

As to claim 13, Arensmeier teaches in which the received data from the at least one air blowing unit[0057].  

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Arensmeier into the system and methods of Aultman.  The motivation to combine is that Arensmeier teaches using a remote server diagnostic alerts can be sent directly to the customer [0054].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (U.S. PG Pub. 2014/0139342) teaches fan monitoring for diagnostic purposes. 
Chen (U.S. PG Pub. 2020/0141604) teaches monitoring a IAQ and have sensors at the air handler. 
Ehlers (U.S. PG Pub. 2004/0117330) teaches monitoring air quality and uses specific type of filters to remove particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119